Citation Nr: 1429413	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-19 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder (claimed as insomnia).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 2002 to January 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, that, in pertinent part, denied service connection for PTSD, a sleep disorder, and left knee and right elbow disabilities.  The Veteran submitted a timely notice of disagreement with the RO's action.  An October 2010 rating decision granted service connection for a right elbow fracture and left knee patellofemoral syndrome, that represents a full grant of the benefits sought as to these claims.

In July 2012, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The pertinent evidence of record fails to establish that the Veteran has a psychiatric disorder, including PTSD, that had its clinical onset in or is otherwise related to his active military service.



CONCLUSION OF LAW

The criteria for an award of service connection for an acquired psychiatric disorder, including PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in March and June 2010 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The March 2010 letter provided notice consistent with the holding of the United States Court of Appeals for Veterans Claims (Court) in Dingess.  Thus, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All reasonably identified and available VA and non-VA medical records were obtained.  

A review of the Veteran's Virtual VA electronic files shows VA treatment records, dated to April 2013, not considered by the AOJ in the May 2012 supplemental statement of the case (SSOC).  However, in June 2014, the Veteran's representative provided a written waiver of initial AOJ review of this evidence.  See 38 C.F.R. § 20.1304(c) (2013).  Thus, the Board has jurisdiction to consider the Veteran's appeal.

The Veteran underwent VA examination in April 2010 and that examination report is of record.  As discussed below, in March 2011, he reported that he was uncomfortable revealing his true feelings, did not understand the purpose of the VA examination, and was confused. 

In April 2012, the Veteran was scheduled for a new VA PTSD examination, but he failed to report and did not make any attempt to show good cause or explain why he missed this examination. 

While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Therefore, remand for an additional VA examination is not warranted as to the claim for service connection for a psychiatric disorder, claimed as PTSD.

As discussed in greater detail below, the provisions of 38 C.F.R. § 3.655(a), (b) mandate that, when a claimant fails, without good cause, to report for a necessary VA examination scheduled in conjunction with a claim for service connection, the claim will be considered on the evidence of record. 

The Court has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2013) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing, the issue was identified, including the evidence needed to substantiate the appeal.  There was a discussion of possible evidence that could substantiate the claim and testimony lead to a request to leave the record opened for an additional 60 days to enable him to submit additional evidence in support of his appeal.  See Board hearing transcript at page 14.  The Bryant duties were thereby met.  The record remained open for an additional 60 days but no other evidence was submitted by the Veteran.

The Board finds that the duties to notify and assist were met.

II. Factual Background and Legal Analysis

The Board has thoroughly reviewed the record in conjunction with this case.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Contentions

The Veteran contends that he has PTSD related to his experiences while serving in Iraq.  During his July 2012 Board hearing, he reported having nightmares of combat-related events.  See Board hearing transcript at page 3.  He was a crew chief (aircraft mechanic) and primarily worked on F16s, as well as other aircraft.  Id. at 9.  The Veteran saw a social worker to whom he reported having nightmares and not liking large crowds and was told he had a personality disorder.  Id.  He stated that a doctor did not diagnose him with PTSD.  Id.  The Veteran denied receiving treatment in service or since his 2009 discharge for a psychiatric disorder and had not seen a physician for his symptoms.  Id. at 11.  

Legal Criteria

Under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(b), service connection will be awarded for a disability resulting from a disease or injury in service. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Congenital or developmental defects and personality disorders are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9 (2013).

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.A. § 1110 as requiring the existence of a present disability for VA compensation purposes).  More recently, the Court held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible. 

Although the Veteran would be competent in certain situations to provide a diagnosis of a simple condition such as a headache or tinnitus, he is not shown to have the medical expertise or being otherwise competent to provide opinions on more complex medical questions or matters, such as the existence or etiology of psychiatric pathology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) , that simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. § 1154(b) (West 2002).

Verification is also not required, in some cases, for stressors that are related to "fear of hostile military or terrorist activity."  38 C.F.R. §3.304(f)(3). 

Facts and Analysis

The Veteran's reported stressors are associated with his service in Iraq.  In the May 2012 SSOC, the RO found that his service personnel records confirmed that he was deployed to Iraq and exposed to combat-related events.  See SSOC at page 3.  

Thus, the remaining question for Board consideration is if the Veteran has been diagnosed with PTSD or another psychiatric disability associated with his active service.  The Board's review of the probative and credible evidence of record does not support such a finding and service connection is not warranted.  

Service treatment records do not discuss complaints of, or treatment for, a psychiatric disorder.

Post service, VA outpatient medical records, dated from 2009 to 2013, show a negative PTSD screen in November 2009, when the Veteran reported having nightmares and being constantly on guard and easily startled.  

In December 2009, the Veteran reported having nightmares about once a week or once a month, with frequent sweatiness, and an easy startle.  He denied anger or other symptoms and was referred to the mental health clinic for prescribed medication.

A January 2010 VA initial mental health intake record reflects that the Veteran did not report having PTSD symptoms.  The Axis I diagnosis was no clinical disorder.  In a February 2010 clinical note, a social worker reported that the Veteran did not need future mental health services.

The Veteran underwent VA psychiatric examination in April 2010.  The examiner reviewed the Veteran's medical records and performed a clinical evaluation.  The Veteran complained of sleep difficulty, related in part, to physical discomfort.  He took Ambien intermittently in service but stopped taking it.  The Veteran had occasional nightmares of combat-related events that were fairly rare and he had no significant distress associated with them.  Upon evaluation, there was no Axis I diagnosis.  The examiner commented that the Veteran's prognosis was excellent and there were no psychiatric problems or problems with his functional status.

On March 3, 2011, the Veteran underwent another VA mental health clinic assessment.  He complained of sporadic nightmares and intrusive memories of combat-related events.  He was avoidant and isolative and lost interest in activities he previously enjoyed.  The Veteran said that, during his January 2010 mental health intake, discussed supra, he held back tears and did not feel comfortable revealing his true feelings.  He stated that, during his April 2010 VA examination, he did not know the purpose of the examination and was confused.  The Axis I diagnosis was insomnia cannabis abuse.

According to a March 31, 2011 VA mental health diagnostic study note, a PTSD diagnosis was suggested.  A mental health treatment plan prepared by a social worker that day includes Axis I diagnoses of anxiety, not otherwise specified (NOS), insomnia, cannabis abuse, and a need to rule out PTSD, possibly of delayed onset.

The Veteran failed to report for VA PTSD examination scheduled in April 2012, in conjunction with his claim.  He has offered no explanation as to why he failed to appear for the scheduled examination.  A letter dated on April 9, 2012, informed him that a request had been sent to the VA medical facility "nearest you" to schedule him for an examination; that he would be notified of the date and location of the examination; and that his claim would be rated on the evidence of record, or could be denied, if he failed to report for an examination. 

Given the presumption of regularity of the mailing of the VA examination scheduling notice and the fact that the Veteran has not contacted the RO with a reason for his failure to report, the Board finds that the Veteran failed to report to the scheduled April 2012 VA examination without good cause.  See 38 C.F.R. § 3.655. 

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655. 

Inasmuch as there is no competent evidence that the claimed disorder is aggravated by a service-connected disorder; that the Veteran failed to report for the scheduled examination; and the fact that he has not made any attempt to provide a reason that would reflect or could be regarded as good cause for his failure to cooperate in the development of his claim, his claim must be denied.

While VA has a duty to assist the Veteran in the development of a claim, that duty is not limitless.  In the normal course of events, it is the burden of the Veteran to appear for VA examination.  If he does not do so, there is no burden on the VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993). 

In sum, the Veteran was aware of the consequences of a failure to report for VA examination without good cause.  He has not shown good cause for his failure to appear for the VA psychiatric examination scheduled in April 2012.  The Board finds that the Veteran failed to report to the scheduled April 2012 VA examination without good cause.  See 38 C.F.R. § 3.655(b).  As such, his claim must be rated based upon the evidence of record.  Id. 

In deciding whether good cause was shown for the Veteran's failure to report for the necessary examination, the Board has considered the doctrine of reasonable doubt, but the preponderance of the evidence is against a finding that there was good cause and reasonable doubt does not arise. 

Here, there is no medical evidence to support a diagnosis of PTSD or another psychiatric disorder at any time since the Veteran filed his claim for VA benefits in January 2010.  See 38 C.F.R. § 3.385; Degmetich v. Brown, 104 F. 3d 1328; Brammer v. Derwinski, 3 Vet. App. at 225. 

In the absence of proof of a present disability, there can be no valid service connection claim.  See 38 C.F.R. § 3.303; Degmetich v. Brown, 104 F. 3d 1328; Brammer v. Derwinski, 3 Vet. App. at 225; and McClain v. Nicholson, 21 Vet. App. at 319. 

In the absence of any competent evidence of PTSD or another diagnosed psychiatric disorder, the Board must conclude the Veteran does not currently suffer from such disability.  

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

The Veteran is competent to describe his observable symptoms, such as nightmares, easy startle, and sweatiness.  However, a lay person is only competent to establish a diagnosis in the following very limited circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In this case, a diagnosis of a psychiatric disability is a complex finding that goes beyond the mere observation of symptoms by a lay person- in other words, the clinical pathology of psychiatric disorders is not readily recognizable by a layman, such as varicose veins or acne.  Moreover, at no time does the record reveal a diagnosis of PTSD or another psychiatric disability rendered by a medical professional.  Thus, the lay evidence here does not establish current disability in this case. 

In sum, a clear preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as PTSD.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).	


ORDER

Service connection for an acquired psychiatric disorder, claimed as PTSD, is denied


REMAND

In March 2010, a VA examiner noted that the Veteran's sleep disorder began in 2004.  The diagnoses included a primary snoring disorder.  The examiner did not provide an opinion regarding the etiology of the Veteran's snoring disorder and did not address the Veteran's reports of sleep difficulty noted in his April 2006 and January, April, and May 2008 service treatment records.  The report is inadequate.  See Nieves-Rodriques v. Peake, 22 Vet. App. 295, 303-4 (2008).

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Anchorage, Alaska, dated since April 2013 should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Anchorage, dated since April 2013, and from any additional VA or non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the development requested above, refer the claims folder to the VA examiner who performed the March 2010 VA respiratory diseases examination.  Ask the examiner to review the Veteran's service treatment records, and address the following:

a. The examiner should consider the reports of symptoms beginning in service and provide an opinion as to whether it is at least as likely as not that any sleep disorder, including a primary snoring disorder, or another sleep disorder, is related to a disease or injury in active service (including the notations in the April 2006, and January, April, and May 2008 service treatment records regarding sleep problems). 

b. If deemed necessary, the Veteran should be scheduled for a VA clinical examination and thereafter an opinion should be proffered.  If the examiner is unable to answer this inquiry, reasons for this inability should be provided.

c. The examiner should provide reasons for the opinions that reflect consideration of the Veteran's reports. 

d. If the examiner rejects the Veteran's reports, the examiner should provide reasons for doing so.

e. Even if the examiner finds that a primary snoring disorder was not shown in service, the examiner should provide an opinion as to whether military service, including in Iraq, as likely as not, caused the current snoring disorder.

f. The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion. 

g. If the March 2010 VA examiner is not available, the Veteran should be afforded another VA respiratory disease examination (preferably performed by a pulmonologist, neurologist, or otolaryngologist) in order to obtain these opinions.  The claims file must be made available to the examiner for review in connection with the examination.

3. If any of the benefits sought on appeal are not granted in full, the AOJ should issue a SSOC. Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


